DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2016/010795 A1 to Cudmore et al in view of U.S. Patent Pub. No. 2002/0174599 to Rose.
Regarding Claims 1 and 12, Cudmore teaches a plant turntable comprising: a base (Cudmore Fig. 3A #20) supporting a plurality of bearings (Cudmore Fig. 10 #210) radially spaced apart from a pivot of the base; a dish (Cudmore Fig. 5 #41) supported on the base and rotatable on the bearings about a center of the dish and at the pivot of the base, said dish having drainage holes (Cudmore Fig. 5 holes in #41) proceeding through the dish, said holes spaced radially outwardly from the center of the dish and spaced inwardly relative to an outer edge of the dish,  said dish having a downwardly curved upper surface as the upper surface extends away from the center directing fluid downwardly toward at least some of the respective drainage holes (Cudmore Fig. 2 and 3A shows the slope of #41) and wherein the base has a basin (Cudmore #32) located below the drainage holes receiving fluid from the drainage holes and directing fluid towards an outlet port (Cudmore port that #32 slide in and out of).
Cudmore is silent on said drainage holes separated by radially extending first ribs extending upwardly from the dish, said first ribs extending from toward the center of the dish to an outer edge of the dish and providing a planar horizontal surface at a top of the first ribs, drainage holes between adjacent first ribs which prevent fluid communication through the first ribs.
However, Rose teaches the general knowledge of one of ordinary skill in the art that it is known to provide drainage holes separated by radially extending first ribs extending upwardly from the dish (Rose Fig. 2 #6 and #12), said first ribs extending from toward the center of the dish to an outer edge of the dish and providing a planar horizontal surface at a top of the first ribs, drainage holes between adjacent first ribs which prevent fluid communication through the first ribs.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Cudmore with the teachings of Rose before the effective filing date of the claimed invention for aeration as taught by Rose.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claims 2, 3, 4 and 5, Cudmore as modified teaches the basin has an interior barrier (Cudmore Fig. 6 #29 and #200) separating the basin from the pivot and fluid in the basin drains from the outlet part before passing over the interior barrier; wherein the first barrier assists in defining a bearing compartment with the bearings located in the bearing compartment; wherein the bearings are a portion of a bearing collar (Cudmore Fig. 6 #210).
Regarding Claim 6, Cudmore as modified teaches the bearing collar is at least partially positioned on a bearing contact of the base with the bearing contact assisting in retaining the bearing collar a desired radial position relative to the pivot (Cudmore Fig. 6 #200).
Regarding Claim 7, Cudmore as modified teaches wherein the bearing collar is at least partially positioned on a bearing contact of the dish with the bearing contact assisting in retaining the bearing collar a desired radial position relative to the center of the dish. (Cudmore Fig. 10 #220)
Regarding Claims 8, 9, 10, Cudmore as modified teaches the bearings are a portion of a bearing collar (Cudmore Fig. 6 and 10 #210).
Regarding Claim 11, Cudmore as modified teaches the outer edge of the dish has an upwardly extending lip (Cudmore Fig. 10 #47, #42) retaining fluid on the upper surface of the dish until draining through the drainage holes. 
Regarding Claim 18, Cudmore as modified teaches the drainage holes are radially spaced at least half of a radius of the dish away from the center (Cudmore Fig. 5 holes in #41, applicant claims “at least” which means the holes can be more than half the radius away and satisfy the limitation; also all of the holes don’t have to meet this distance limitation, some of the holes is all that is required).
Regarding Claim 19, Cudmore as modified teaches the drainage holes are radially spaced at least two thirds of the radius of the dish away from the center and radially inwardly of the bearings. (Cudmore Fig. 5 holes in #41, applicant claims “at least” which means the holes can be more than two thirds the radius away and satisfy the limitation; also all of the holes don’t have to meet this distance limitation, some of the holes is all that is required)
Regarding Claim 20, Cudmore as modified teaches fluid in the basin drains by gravity towards the port (Cudmore #32).

Claims 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 2016/010795 A1 to Cudmore et al in view of U.S. Patent Pub. No. 2002/0174599 to Rose as applied to claim 1 and 11 above, and further in view of U.S. Patent No. 4,785,968 to Logan et al.
Regarding Claim 16, Cudmore as modified teaches a first set of ribs and the importance of the ribs to create aeration and that a greater number of ribs can be selected (Rose paragraph [0026]), but is silent on teaching a second rib type extending radially away from the center but terminating internal to the dish spaced apart from the outer edge, said second rib type located intermediate first ribs. However, Logan teaches the general knowledge of one of ordinary skill in the art to provide a second rib type extending radially away from the center but terminating internal to the dish spaced apart from the outer edge (Logan Fig. 1 #26 and/or #24). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Cudmore with the teachings of Logan before the effective filing date of the claimed invention for air circulation as taught by Logan. Logan teaches that spacing is desirable to create air circulation. They solve the same problem of providing aeration. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  In addition, the modification is merely the duplication of a known elements for a multiple effect [In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960)] to improve air flow.
Regarding Claim 21, Cudmore as modified teaches the second rib type has an upper surface coplanar with the first rips (Logan all ribs are coplanar, ribs #24 and #26 are coplanar).
Regarding Claim 17, Cudmore as modified teaches a third rib (Logan Fig. 1 #82) type extending radially inwardly from the outer edge towards the center but terminates internal to the dish spaced apart from the center.
Regarding 22, Cudmore as modified by Logan teaches having the ribs at the same height, but is silent on explicitly teaching the third rib (Logan #84) type has an upper surface coplanar with the first ribs (Logan #24 and #26; Rose #12). However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Cudmore before the effective filing date of the claimed to allow uniform fluid flow patterns.  The modification is merely an engineering design choice involving a change in size [In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)].  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 16-22 and have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



15 November 2022